DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-6 in the reply filed on 10/04/2021 is acknowledged.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites the limitation "the uplink transmission parameters" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 2-6 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adjakple et al (US 20210274545 A1, hereinafter referred to as Adjakple).
		Re claim 1, Adjakple teaches a method of a remote unit (Abstract) comprising: 
	(i) configuring a set of sidelink (“SL”) logical channels (“LCHs”) (sidelink logical channels) with at least one Uu LCH restriction parameter (logicalChannelSR-MaskSL as disclosed in Par 0103, Par 0114; stringent latency requirement configured to each logical channel such as latency threshold, MaxPUSCH-Duration, parameter K2 as disclosed in Par 0132-0136; LCP mapping restrictions configured for the LCH(s) that triggered the sidelink BSR as disclosed in Par 0111, Par 0116, Par 0146, Par 0161), wherein the SL LCHs communicate data over a PC5 interface (V2X/sidelink communication occurs between UEs using PC5 interface, Fig. 2) (Fig. 2, Fig. 3-4, Par 0044-0046, Par 0054, Par 0061, Par 0103-0111, Par 0116, Par 0126, Par 0131-0136, Par 0139, Par 0146, Par 0161); 
	(ii) receiving, via internal process, a sidelink buffer status reporting trigger for a first SL LCH (regular sidelink BSR is triggered for sidelink LCH(s)/LCG based on 
	(iii) determining that an uplink shared channel (‘UL-SCH”) resource for a new transmission is available (UL-SCH resources available for a new data transmission) (Par 0071, Par 0105-0111, Par 0116, Par 0126-0130, Par 0139-0146, Par 0153-0161); 
	(iv) determining that the at least one Uu LCH restriction parameter of the first SL LCH does not match the uplink transmission parameters associated with the UL- SCH resources available for the new transmission (available UL-SCH resources do not meet the LCP mapping restrictions/logicalChannelSR-MaskSL is not setup (I.e false) for the logical channel for which BSR is triggered/sidelink transmission is prioritized over a new transmission using the available UL-SCH resources) (Par 0061, Par 0065-0075, Par 0102-0116, Par 0138-0163 ; and 
	(v) triggering a Scheduling Request to a base unit via a Uu interface for PC5 resources  (triggering scheduling request for BSR reporting to schedule/allocate resources for sidelink transmission) (Par 0054, Par 0061-0076, Par 0078, Par 0102-0116, Par 0138-0163, Par 0168).
		Re claim 2, Adjakple teaches that the at least one Uu LCH restriction parameter comprises one or more of: maximum physical uplink shared channel duration (maxPUSCH-Duration, Par 0134) (Par 0132-0136), allowed subcarrier spacing, and allowed serving cell.
		Re claim 3, Adjakple teaches that triggering the Scheduling Request occurs (UL-SCH resources do not meet LCP mapping restrictions) in response to .
		
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adjakple as applied to claim 1 above and further in view of 3GPP (3GPP TS 38.321, V15.5.0, hereinafter referred to as 3GPP).
		Re claim 4, Adjakple teaches that a scheduling request for a sidelink logical channel (LCH) is triggered when the available UL-SCH resources do not 
		Adjakple does not explicitly disclose to trigger the Scheduling Request occurs in response to detecting that a set of allowed Subcarrier Spacing for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resource available for the new transmission.
		3GPP (3GPP TS 38.321, subclause 5.4.3.1) discloses to configure LCP mapping restrictions for each logical channel and LCP mapping restrictions for each logical channel includes allowed subcarrier spacing for transmission (allowedSCS-List) (Sec 5.4.3.1.1 General, Pg. 30-31, Sec 5.4.3.1.2 Selection of logical channels, Pg. 31).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including LCP mapping restrictions for each logical channel and LCP mapping restrictions for each logical channel includes allowed subcarrier spacing for transmission (allowedSCS-List), as taught by 3GPP for the purpose of controlling LCP procedure while performing new transmission, as taught by 3GPP (Sec 5.4.3.1.1 General, Pg. 30-31).
		3GPP discloses that allowed subcarrier spacing configured for a logical channel requires to match the subcarrier spacing of available UL grant to perform new transmission using the available UL grant (Sec 5.4.3.1.2 Selection of logical channels, Pg. 31). Therefore, when subcarrier spacing of the of the available UL-SCH resources (UL grant) do not match the allowed subcarrier spacing 
		In view of above discussion, the combination of Adjakple and 3GPP teaches to trigger the Scheduling Request (available resources do not meet LCP mapping restrictions) occurs in response to detecting that a set of allowed Subcarrier Spacing for the first SL LCH (allowedSCS-List configured for a logical channel as LCP mapping restriction) does not include the Subcarrier Spacing associated with the UL-SCH resource available for the new transmission (when the subcarrier spacing of the available UL-SCH resources do not match the allowedSCS-List configured for a logical channel, LCP mapping restriction is not met and a scheduling request is triggered). 
9.	Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple as applied to claim 1 above and further in view of Huawei (Further discussion on SR configuration and procedure for NR SL, R2-1907450, hereinafter referred to as Huawei).
		Re claim 5, Adjakple does not explicitly disclose that triggering the Scheduling Request occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion for the Scheduling Request triggered for the first SL LCH.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the step that triggering the Scheduling Request occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion for the Scheduling Request triggered for the first SL LCH, as taught by Huawei for the purpose of ensuring the QoS requirement of the delay sensitive V2X service, as taught by Huawei (Proposal 4, Pg. 4). 
		Re claim 6, Adjakple teaches to receive a time threshold (latency threshold, Par 0133).
		Adjakple does not explicitly discloses that triggering the Scheduling Request occurs in response to determining that UL-SCH resource available for the new transmission are more than the time threshold away in time from a time the sidelink buffer status reporting trigger for the first SL LCH is received. 
		Huawei teaches to trigger a scheduling request when the available PUSCH resources do not meet the stringent delay requirement (i.e. 3 ms) of a V2X service (Proposal 3-proposal 5, Pg. 2-4).

		Adjakple teaches to receive stringent delay threshold (Par 0133) and Huawei teaches to trigger scheduling request when the available PUSCH resources do not ensure the stringent delay requirement (i.e. 3 ms) of the V2X service. Therefore, Adjakple in view of Huawei is capable of triggering the Scheduling Request in response to determining that UL-SCH resource available for the new transmission are more than the time threshold away in time from a time the sidelink buffer status reporting trigger for the first SL LCH is received and it would have been obvious to do so to ensure the QoS requirement of the delay sensitive V2X service, as taught by Huawei (Proposal 4, Pg. 4).

Relevant Prior Art
		Kang et al (US 20200351981 A1) discloses that a sidelink BSR is triggered for a logical channel. When the available uplink resources do not meet the LCP mapping restrictions configured for the logical channel, a scheduling request is triggered (Par 0197-0205, Par 0207-0215).
 

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/Examiner, Art Unit 2473